     Case 2:21-cv-00069-DBB Document 2-11 Filed 02/02/21 PageID.119 Page 1 of 12

                             STYL E   POL I TI C S   C UL TUR E   MOR E




DIA DIPASUPIL/GETTY IMAGES




                                                        Shopping
      Case 2:21-cv-00069-DBB Document 2-11 Filed 02/02/21 PageID.120 Page 2 of 12

      Taylor Swift Releases “evermore” Merch, “willow”
                             STYL E   POL I TI C S    C UL TUR E   MOR E

                            Remix
                               Happy birthday to Taylor…and the fans!




                                                     BY DE ELIZABETH
                                                     DECEMBER 13, 2020




All products featured on Teen Vogue are independently selected by our editors. However, when you buy something
through our retail links, we may earn an affiliate commission.

It might be Taylor Swift’s birthday, but her fans are arguably the ones being showered with
gifts.

Mere days after announcing her unexpected ninth studio album evermore, Taylor is back
with a couple of new surprises — just in time for her 31st birthday on December 13. “Not to
be all ‘iTs mY BiRtHdAY & I jUsT wAnNa DaNcE’ but... it is and I do,” Taylor wrote on
social media Sunday morning before announcing a brand-new version of her latest single
“willow” (AKA the rst track o of evermore). “So here’s the willow dancing witch version,
remixed by Elvira, a badass female producer I really respect,” she added.


                          Taylor Swift
                          @taylorswift13

                  Not to be all ‘iTs mY BiRtHdAY & I jUsT wAnNa DaNcE’
                  but... it is and I do. So here’s the willow dancing
                  witch version, remixed by Elvira, a bad ass female
                  producer I really respect
                  taylor.lnk.to/willowelvira
    Case 2:21-cv-00069-DBB Document 2-11 Filed 02/02/21 PageID.121 Page 3 of 12

                        STYL E   POL I TI C S    C UL TUR E   MOR E




              1 04 PM   D   13 2020


The remix is a more upbeat, electri ed version of the previous track we’ve been playing on
repeat all weekend — and it’s de nitely the perfect backdrop for having a magical dance
party with your coven. Add that to the list of things I plan to do in the After Times!

                                                TRENDING NOW

              Taylor Swift's New Single "Gorgeous" DECODED | The Teen Vogue Take
     Case 2:21-cv-00069-DBB Document 2-11 Filed 02/02/21 PageID.122 Page 4 of 12

                       STYL E   POL I TI C S   C UL TUR E   MOR E




In addition to the updated rendition of “willow,” Taylor’s website has been a xed with
brand-new, limited edition evermore merch — including a birthday jewelry collection with
nods to her new music.

With the “arcade ring,” ($35) fans can sport two delicate starbursts on their nger; the
antique nish ring is inlaid with gilson re blue opal and a scattering of crystals. And if you
want to round o the pairing, there’s also the “opal eyes” earring set ($30), composed of
starburst studs in the same shape and color as the ring.
Case 2:21-cv-00069-DBB Document 2-11 Filed 02/02/21 PageID.123 Page 5 of 12

                STYL E   POL I TI C S    C UL TUR E   MOR E




                                        the "arcade ring"

                                    Taylor Swift Store $35



                                           SHOP N OW
     Case 2:21-cv-00069-DBB Document 2-11 Filed 02/02/21 PageID.124 Page 6 of 12

                       STYL E   POL I TI C S   C UL TUR E   MOR E




                                      the “opal eyes” earring set

                                           Taylor Swift Store $30



                                                 SHOP N OW




Taylor’s new evermore merch selection also includes a hunter green “life was a willow” long
sleeve t-shirt, socks with the words “tolerate it,” and an aptly titled “fancy sh*t” mug. You
can check out her entire collection here, or shop some of our favorite picks below!
Case 2:21-cv-00069-DBB Document 2-11 Filed 02/02/21 PageID.125 Page 7 of 12

                STYL E   POL I TI C S   C UL TUR E   MOR E




                          the “life was a willow” long sleeve

                                    Taylor Swift Store $40



                                          SHOP N OW
Case 2:21-cv-00069-DBB Document 2-11 Filed 02/02/21 PageID.126 Page 8 of 12

                STYL E   POL I TI C S   C UL TUR E   MOR E




                                  the “tolerate it” socks

                                    Taylor Swift Store $15



                                          SHOP N OW
Case 2:21-cv-00069-DBB Document 2-11 Filed 02/02/21 PageID.127 Page 9 of 12

                STYL E   POL I TI C S   C UL TUR E   MOR E




                             the “eyes full of stars” candle

                                    Taylor Swift Store $40



                                          SHOP N OW
    Case 2:21-cv-00069-DBB Document 2-11 Filed 02/02/21 PageID.128 Page 10 of 12

                       STYL E   POL I TI C S   C UL TUR E   MOR E




                                    the “cowboy like me” pullover

                                           Taylor Swift Store $49



                                                 SHOP N OW




Let us slide into your DMs. Sign up for the Teen Vogue take.

Want more from Teen Vogue? Check this out:

     28 Taylor Swift evermore Lyrics Destined to Become Instagram Captions
     Wait — Are Taylor Swift’s folklore and evermore Actually Part of a Trilogy?
     All the Hidden References in Taylor Swift’s evermore
    Case 2:21-cv-00069-DBB Document 2-11 Filed 02/02/21 PageID.129 Page 11 of 12

                          STYL E   POL I TI C S   C UL TUR E   MOR E




           WATCH

           Meet the BIPOC Farmers Cultivating Green Spaces in NYC




KEYWORDS   TAYLOR SWIFT   MERCH     JEWELRY




       The young person’s guide to conquering (and saving) the world. Teen Vogue covers the latest in
              celebrity news, politics, fashion, beauty, wellness, lifestyle, and entertainment.




                                             MORE FROM TEEN VOGUE

                                                     CONTACT
Case 2:21-cv-00069-DBB Document 2-11 Filed 02/02/21 PageID.130 Page 12 of 12
                                                            CONTACT
                            STYL E     POL I TI C S     C UL TUR E     MOR E


                                                             Sitemap



                                                         Accessibility Help



                                                       Reprints / Permissions



                                                         Condé Nast Store



                                                       Condé Nast Spotlight



                                                      C OOKI ES SETTI N GS


© 2021 Condé Nast. All rights reserved. Use of this site constitutes acceptance of our User Agreement (updated as of 1/1/21)
and Privacy Policy and Cookie Statement (updated as of 1/1/21) and Your California Privacy Rights. Teen Vogue may earn a
  portion of sales from products that are purchased through our site as part of our A liate Partnerships with retailers. The
material on this site may not be reproduced, distributed, transmitted, cached or otherwise used, except with the prior written
                                           permission of Condé Nast. Ad Choices
